Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).

3.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
4.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 

OBJECTION
5. 	Claims 3, 13, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and also when double patenting rejection overcome. Claim 20 depends on claim 19, therefore, claim 20 is also objected. 

Double Patenting

3. 	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 1, 3, 4, 6, 7, 11, 14, 16, 18, 19 & 20 of instant application are non-provisionally rejected on the ground nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 4, 6, 7of application No. 16/689385 (PAT 10779178). Although the conflicting claims are not identical, they are not patentable distinct from each other because both the claims of the instant application and the claims of the parent application are similar in scope. Omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims are not identical, however, the scope of the invention are the same. 
Instant Application (16/992269)
Application (16/689385)
Claim 1: 
A method, comprising: 






receiving, by one or more network devices, a registration request from a user equipment (UE) device, wherein the registration request includes configuration information to associate the UE device with a test mode network segment of a production network; 


blocking, by the one or more network devices and based on the registration request, access by the UE device to the production network; 


provisioning, by the one or more network devices, the test mode network segment for the UE device; and 

redirecting, by the one or more network devices and after the provisioning, the registration request to a test network management system for the test mode network segment.  
Claim 1: 
A method, comprising: receiving, by a test network management system, customer parameters for a use case in a production network, wherein the customer parameters include an identifier for a user equipment (UE) device to be tested with the use case; 

providing, by the test network management system and to the UE device, configuration information to associate the UE device with a test mode network segment of the production network; receiving, by a network device in the production network, a registration request from the UE device, wherein the registration request includes the configuration information; 

blocking, by the network device and based on the registration request, access by the UE device to the production network; initiating, by the test network management system and after the blocking, 

provisioning of the test mode network segment for the UE device; and 

redirecting, by the network device and after the initiating, the registration request to the test mode network segment.






Dependent claims are very similar to the dependent claim of the parent case. Therefore, they are obvious. 

	Claim Rejection- 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 4-6, 9-12, 14-16 & 18  are rejected under 35 U.S.C. 103 as being unpatentable over Sennappa (Pub No. 2020/0177457) and further in view of Salkini (Pub No. 20100159877). 
Regarding claim 1, Sennappa discloses a method, comprising: receiving, by one or more network devices, a registration request from a user equipment (UE) device, wherein the registration request includes configuration information to associate the UE device with a test mode network segment of a production network (Para. 46: Device request for a registration & Para. 31: A test mode network segment of a network & Para. 81: Configuring hand-held devices); provisioning, by the one or more network devices, the test mode network segment for the UE device (Para. 31-32: Test mode and network testing for a device); and redirecting, by the one or more network devices and after the provisioning, the registration request to a test network management system for the test mode network segment (Para. 37: Redirecting by the network devices after the registration request to a test network & Para. 40:  Tests directed towards a network function).
Sennappa is silent regarding blocking, by the one or more network devices and based on the registration request, access by the UE device to the production network.
In a similar field of endeavor, Salkini discloses blocking, by the one or more network devices and based on the registration request, access by the UE device to the production network Para. 4: Preventing the network and accessing the network based on registration request).
At the time of filling, it would have been obvious register the proper network before accessing the network for securely ands safely communication by the wireless devices in a wireless communication system based on a network access.  
Regarding claim 11 & 18, Claim 11 & 18 corresponds to claim 1 and is analyzed accordingly.
Regarding claim 2 & 12, Sennappa discloses sending, to the UE device, network slice selection assistance information (NSSAI) for the test mode network segment (Para. 54: Providing network slice type information to the network test automation engine for selection of a network slice type-based test suite).
Regarding claim 4 & 14, Sennappa discloses initiating, after the blocking, instantiation of the test mode network segment (Fig. 5: Test mode network & Para. 41-42).  
Regarding claim 5, Sennappa discloses initiating the instantiation further comprises: collecting projected availability information of physical resources associated with a use case (Fig. 5: S502: Function and network slice information collected); and sending an instantiation request to a network slice orchestrator based on the projected availability information (Para. 42: Based on the information, an instantiation request to a network slice orchestrator).  
Regarding claim 6 & 16, Sennappa discloses the configuration information includes a test mode flag and a test mode environment identifier (Para. 92: Test environment & Fig. 1 & Abstract: Test mode of the network).
Regarding claim 9, Sennappa discloses detecting, by the one or more network devices, a test mode flag in the registration request from the UE device (Fig. 9: Test mode flag of registration request). 
Regarding claim 10 & 15, Sennappa discloses detecting, by the one or more network devices, a test mode environment identifier (ID) flag in the registration request from the UE device (Para. 65: Device ID) & (Fig. 9); and sending the registration request to a network spinner in response to detecting the test mode environment ID flag (Fig. 8-9: registration request)


Claims 7, 8 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sennappa (Pub No. 2020/0177457), in view of Salkini (Pub No. 20100159877) and further in view of Bugenhagen (Pub No. 20080049615)
Regarding claim 7, Sennappa is silent regarding receiving customer parameters for a use case in the production network; and providing, to the UE device, the configuration information to associate the UE device with the test mode network segment of the production network, wherein the configuration information triggers a soft reset of the UE device.  
Bugenhagen discloses receiving customer parameters for a use case in the production network (386: customer parameters); and providing, to the UE device, the configuration information to associate the UE device with the test mode network segment of the production network, wherein the configuration information triggers a soft reset of the UE device (Para. 239: Device reset and device test network).  
At the time of filling, it would have been obvious to use test network for a device to configure the network properly. 
Regarding claim 8 & 17, Sennappa discloses the test mode network segment includes the same physical resources as those used in customized network deployments for the use case (Para. 28-30: physical resources- Network function & 5G Deployment).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MD K TALUKDER/Primary Examiner, Art Unit 2648